Citation Nr: 0640185	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The July 2004 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD, assigning him a 
10 percent disability rating. During the pendency of the 
appeal, the RO granted the veteran an increased initial 
rating to 30 percent in a November 2004 Statement of the Case 
(SOC). The veteran thereafter perfected his appeal. The 
veteran's claim remains in controversy unless the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the claim is still properly before the 
Board here. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his PTSD is more severe than his 
current rating reflects. In support of his claim he submitted 
a private psychiatric examination conducted in May 2004 by 
Dr. Blythe. The veteran was also afforded a VA examination in 
April 2004.

In both examinations, the VA and private examiner note the 
veteran's private treatment with Dr. Dahar and Dr. Dahar's 
staff therapist, Ms. Barnett for several months prior to the 
examinations. During the April 2004 VA examination, the 
veteran stated he was in the process of changing 
psychiatrists because he was dissatisfied with Dr. Dahar and 
Ms. Barnett's treatment. Presumably, the veteran then sought 
a medical opinion from Dr. Blythe in May 2004.

Records from Dr. Dahar are not currently in the file nor is 
there any indication that the RO attempted to secure these 
records. The RO should attempt to obtain any and all 
treatment records from Dr. Dahar, to include treatment with 
Ms. Barnett, as well as from Dr. Blythe as they are clearly 
relevant to the veteran's claim here.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). During the pendency of this appeal, recent litigation 
further redefined the VA's duty-to-assist and notification 
obligations under the VCAA.  Most significantly, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA requires notification to include an explanation 
as to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal. 

Here, the veteran was sent a VCAA letter in October 2003 for, 
among other things, the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). That 
letter, however, did not specifically address the laws and 
regulations pertaining to increased rating claims. Since 
appealing his initial disability rating, he was never sent a 
specific letter providing notice of the VCAA, as it applies 
to his claim for an increased initial rating for PTSD. Given 
the nature of the claim on appeal and in light of 
Dingess/Hartman, 19 Vet. App. 473, the RO should send a 
corrective VCAA letter.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).
 
Here, the April 2004 VA examiner's opinion is at odds with 
the May 2004 psychiatric report from Dr. Blythe. That is, in 
the one month difference in the two examinations, the VA 
examiner found the veteran's PTSD to be "mild" assigning 
him a GAF score of 65 whereas Dr. Blythe found the veteran's 
PTSD to be "serious" assigning him a GAF score of 45. Given 
the great disparity of the two examinations in the short 
period of time, a new VA examination is indicated to 
reconcile the conflicting medical evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should send a corrective VCAA 
letter ensuring that all the duty-to-
notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, have been 
fulfilled. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). In 
particular, the RO should send the veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to claims for 
entitlement to an initial increased rating 
for PTSD.

2. Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Dr. Dahar, Ms. 
Barnett and Dr. Blythe.  If he does so, the 
RO should request these medical records, 
and the RO should specify that actual 
treatment records, as opposed to summaries, 
are needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3. After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his post-traumatic stress disorder (PTSD) 
to ascertain the current severity of the 
condition. The examiner must conduct all 
necessary tests to ascertain the 
manifestations, if any, of the veteran's 
conditions. 

The examiner should review the claims 
folder and provide a complete rationale 
for any opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered specifically 
those rendered by the April 2004 VA 
examiner and Dr. Blythe. 

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



